       Case: 3:19-cv-00994-bbc Document #: 47 Filed: 04/22/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SEAN M. YOUNG,
                                                             OPINION AND ORDER
                                  Plaintiff,
                                                                 19-cv-994-bbc
              v.

DR. HEATHER SCHWENN, SGT. MELLEM,
FUNK, DICKEN, DUSTIN JAYNES, SCULLION,
S. GALLINGER, S. SCHNEIDER, LEFFLER, WEST
AND LARRY BROWN,

                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

      Pro se plaintiff Sean M. Young, who is incarcerated at the Wisconsin Secure Program

Facility, is proceeding on Eighth Amendment claims that prison staff failed to protect him

from self-harm, forced him to walk through the hallway naked in front of male and female

staff while they filmed him and laughed at him and kept him restrained for hours without

clothing, blankets or bathroom breaks. Plaintiff has filed two motions that are now before

the court: (1) a motion to strike the amended briefing schedule proposed by defendants and

granted by the court, dkt. #41; and (2) a motion to compel defendants to produce certain

video footage, dkt. #42. Both motions will be denied.

      First, in response to plaintiff’s early-filed motion for summary judgment, defendants

filed a motion to amend the briefing schedule set by the court so that they could file one

brief that combined their arguments in support of their own motion for summary judgment

and their arguments in response to plaintiff’s motion. Dkt. #39. The court granted



                                            1
       Case: 3:19-cv-00994-bbc Document #: 47 Filed: 04/22/21 Page 2 of 4




defendants’ motion. Dkt. #40. Plaintiff has moved to strike defendants’ motion and

presumably the new briefing schedule, arguing that it is unfair to make him file a reply in

support of his motion for summary judgment at the same time he responds to defendants’

motion for summary judgment. Dkt. #41. The motion will be denied. It is the court’s

practice to set one briefing schedule for litigants’ cross motions for summary judgment in

order to streamline the briefing process for the parties and flesh out all of the issues in the

case before the court considers the evidence presented by the parties. Although plaintiff

suggests that he will have to perform more work within a short period of time, that should

not be the case. Both parties’ motions for summary judgment will address the same claims

and events. Therefore, plaintiff’s response and reply briefs should contain substantially

similar, if not identical, arguments that could be efficiently combined into one document,

if plaintiff chooses to do so. If plaintiff believes that he needs extra time to prepare his

responses after he reviews defendants’ filings, he may file a motion with the court to ask for

a reasonable extension of his final briefing deadline.

       Second, plaintiff has moved to compel defendants to produce video clips on his behalf

to support his motion for summary judgment. Dkt. #42. Plaintiff says that he received

copies of the video clips from defendants during discovery. Defendants object to the request,

arguing that they have not failed to respond to any discovery request made by plaintiff.

However, as a courtesy and because defendants are planning to submit the videos with their

own summary judgment materials, defendants have offered to file the videos with the court.

Defendants say that there are eight videos, all of which were produced to plaintiff— seven



                                              2
        Case: 3:19-cv-00994-bbc Document #: 47 Filed: 04/22/21 Page 3 of 4




from August 22, 2019 (“parts 1 through 6” and “vestibule”) and one from August 23, 2019.

By plaintiff’s count, he received only seven videos, but a review of defendants’ responses to

plaintiff’s discovery requests show that a total of eight were produced to plaintiff. In any

event, defendants will be filing all eight videos with the court along with their summary

judgment materials.

       Finally, another matter deserves attention. In his reply brief in support of his motion

to compel, plaintiff used insulting and demeaning language to accuse defense counsel of

withholding evidence during discovery. Dkt. #45 (referring to defense counsel as “Ms.

Smarty Pants,” a “shysty attorney”and having a “make-believe law degree”). This is not the

first time that plaintiff has insulted defense counsel. See dkt. #27-6 at 1 (instructing

defense counsel to “stop acting like an adolescent girl and playing childish games”); dkt. #21

at 5 (“Ms. Remington’s online law degree should have taught her that arrogance/ignorance

is no excuse for not knowing and abiding by the law.”). This abusive behavior will not be

tolerated. Plaintiff must stop insulting defense counsel and shall not make any comments

about her personal characteristics, traits or experience. If this happens again, plaintiff’s case

will be dismissed with prejudice as a sanction for misconduct. Ramirez v. T&H Lemont,

Inc., 845 F.3d 772, 776 (7th Cir. 2016) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 46-

50 (1991) (“[A] court has the inherent authority to manage judicial proceedings and to

regulate the conduct of those appearing before it, and pursuant to that authority may impose

appropriate sanctions to penalize and discourage misconduct.”); White v. Williams, 423 Fed.

Appx. 645, 647 (7th Cir. 2011) (“Dismissal may be appropriate when a party has shown a



                                               3
       Case: 3:19-cv-00994-bbc Document #: 47 Filed: 04/22/21 Page 4 of 4




lack of respect for the court or proceedings.”); Mabie v. Executive Office for United States

Attorneys, 2020 WL 1550644, at *2 (S.D. Ill. Mar. 31, 2020) (dismissing plaintiff’s lawsuit

as sanction after counsel used profane, belligerent, and abusive language when speaking with

opposing counsel).



                                         ORDER

       IT IS ORDERED that plaintiff Sean M. Young’s motions to strike and to compel the

production of video footage, dkt. ##41-42, are DENIED.

       Entered this 22d day of April, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                              4
